DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on 05/24/22.  Accordingly, claims 16-32 are currently pending.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.






Claims 16-19, 25, 28, 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher (2018/0338274) in view of Yiu et al (2015/0271087) and Christopher et al (2018/0034914), all previously-cited.
	-Regarding claim 16, Gallagher teaches a method for accessing services of a cellular telecommunications system comprising (see figure 1 and [0017,0027]): a radio access portion (150, 162) of enabling user equipment (122) to access services (“voice and/or data communication services and the Internet”, [0017]) of the cellular telecommunications system for which radio bearers necessarily have to be set up in the radio access portion for establishing communications with the user equipment in order to access said services by the user equipment; and a core network portion (105) connected  between the radio access portion and a gateway (108, 112, 190, 192), wherein the method is executed by an orchestrator equipment ((176, 180), figure 3)  connected to said gateway and wherein the method comprises:
procedure of receiving regular/normal reports (“message”, [0046]), from ((190), figure 3) of said gateway, relating to the radio bearers set up in the cellular telecommunications system for the user equipment attached to said gateway, the reports indicating occurrence of a crisis situation (being a decisive situation “condition for suspending data service for mobile AP device 150”, [0045]), (see [0045, 0046]); 
procedure of detecting/knowing occurrence of a crisis situation via receiving the reports, (see [0045, 0046]); 
procedure of identifying/knowing cells (represented by the radio access portion) of the cellular telecommunications system affected by the crisis situation, via receiving the reports, (see [0045, 0046, 0047]); and
procedure of applying, during the crisis situation, crisis situation management rules: by asking the gateway to close (“drop”, [0051])  any session (“active packet data session”, [0048]) set up for user equipment for which the crisis situation management rules (“to change or update the status of set of rules for mobile AP device 150”, [0047]) indicate that access to said services is barred/suspended during the crisis situation, when the regular reports indicate that such sessions exist (“active packet data session”, [0048]) for said user equipment, (see [0045-0048, 0051]).
Gallagher does not clearly teach that the core network portion comprises a quality of service policy control equipment connected to the gateway via which said radio bearers are set up in order to access said services, as claimed, and that during the crisis situation, the crisis situation management rules is applied by declining to authenticate user equipment, when said gateway makes an authentication request for said user equipment to the orchestrator equipment, as claimed.
In analogous art, Yiu et al teaches a cellular telecommunications system (100) providing services (e.g. for voice and data communications “voice traffic”, “down loading of a file”, [0035])  for  a user equipment (“UE 102”, [0035]), the system comprising a quality of service policy control equipment (106) connected between a radio access portion (104) and a gateway (108) (see figure 1), wherein the quality of service policy control equipment provides control, via which radio bearers (“ radio bearer 115”, [0016]) are set up in the radio access portion  in order to access the services by the user equipment, (see [0016, 0018, 0035]).   
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Gallagher and Yiu et al to implement Gallagher, as taught by Yiu et al, to arrive at the claimed feature in such a way that since Gallagher does not teach in detail on how the radio bearers are set up, the core network portion would comprise a quality of service policy control equipment connected between the radio access portion and the gateway, wherein the quality of service policy control equipment would provide control, via which said radio bearers are set up in the radio access portion in order to access said services by the user equipment, (as taught by Yiu et al).  One skilled in the art would have been motivated to make such the combination because by doing so, said radio bears would be set up, as required, in order to access the services by the user equipment.
In further comparison, Gallagher in view of Yiu et al does not clearly teach that in the method, during the crisis situation, the orchestrator equipment can apply the crisis situation management rules indicated that access to said service is bar during the crisis further by declining to authenticate the user equipment, when said gateway makes an authentication request for said user equipment to the orchestrator equipment, as claimed.
In analogous art, Christopher et al teaches in performing authentication with a user equipment (“IoT device 180”, [0087]), an orchestrator equipment (110), which can receive from a gateway (120), connected between the orchestrator equipment and the user equipment, an authentication request (“notification”, [0087]) for said user equipment to the orchestrator equipment for access to services (“the cloud”, “the mobile network”, [0051]) via the gateway , wherein the orchestrator equipment can decline the authentication request upon receiving a declination (as a management rule of the orchestrator) from a user via interface (119), applicable in any situation (or namely, in any of  normal or crisis situations), said management rude indicated that access to said service is barred/stopped during the any situation (due to the failure of authentication) (see figure 1 and 2A and [0057-0064, 0087, 0088]).
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Gallagher, Yiu et al and Christopher et al to implement Gallagher in view of Yiu et al, as taught by Christopher et al, to arrive at the claimed feature in such a way that the orchestrator equipment could perform authentication with the user equipment via receiving an authentication request for said user equipment from the gateway, wherein the orchestrator equipment would comprise a user interface to interface with a user, wherein during the crisis situation, the orchestrator equipment  could apply the crisis situation management additionally by declining to authenticate the user equipment, upon receiving the user’s declination (as being one of the crisis situation management rules which would be indicated that access to said services is barred during the crisis situation ) via the user interface, when said gateway makes an authentication request for said user equipment to the orchestrator equipment.  One skilled in the art would have been motivated make such combination because by doing so, the orchestrator equipment would be enhanced with capability to perform authentication with the user equipment (as taught by Christopher et al).
-Regarding claim 17, Gallagher in view of Yiu et al and Christopher et al teaches that the crisis situation management rules indicate that attachment (“network connection”, [0037], “subscriber data flow”, [0046], of Gallagher) of the user equipment to a predefined access point name (“server 174”, [0040] of Gallagher)  to access to said services is barred/suspended during the crisis situation (see [0037, 0040, 0046, 0047, 0051] of Gallagher); and as such, Gallagher in view of Yiu et al and Christopher et al teaches that the orchestrator equipment could apply the crisis situation management rules during the crisis situation, by declining to authenticate user equipment for which the crisis situation management rules indicate that said attachment to the predefined access point name to access to said services is barred during the crisis situation, upon receiving the user’s declination via the user interface, when said gateway makes an authentication request for said user equipment to the orchestrator equipment, (as taught by Christopher et al); and by asking the gateway to close (“drop”, [0051] of Gallagher)  any session (“active packet data session”, [0048] of Gallagher)  set up for the user equipment for which the crisis situation management rules (“to change or update the status of set of rules for mobile AP device 150”, [0047] of Gallagher)  indicate that the attachment to the predefined access point name is barred/suspended during the crisis situation, when the regular reports indicate that such sessions exist (“active packet data session”, [0048] of Gallagher) for said user equipment, (see [0037, 0040, 0045-0048, 0051] of Gallagher).
-Regarding claim 18, Gallagher teaches that the orchestrator equipment ((176, 180), figure 3)  applies, during the crisis situation, the crisis situation management rules: by asking the gateway to close (“drop”, [0051])  any session (“active packet data session”, [0048]) set up for user equipment for which the crisis situation management rules (“to change or update the status of set of rules for mobile AP device 150”, [0047]) indicate that access to said services is barred/suspended during the crisis situation, (see [0045-0048, 0051]).
In Gallagher in view of Yiu et al and Christopher et al, Gallagher  does not teach whether  the orchestrator equipment applies the crisis situation management rules during the crisis situation further: by declining to set up said radio bearer of the user equipment when the crisis situation management rules indicate that a quality of service class identifier of said radio bearer is barred during the crisis situation, as claimed.
Yiu et al further teaches that set up of such a radio bearer for a user equipment  to access to services is identified by a quality of service class identifier “Quality of Service class indicator”  of said radio bearer (see [0038] of Yiu et al).
For further application, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Gallagher, Yiu et al and Christopher et al, to implement Gallagher in view of Yiu et al and Christopher et al, as further taught by Yiu et al, in such a way that each radio bearer of the radio barriers would have a quality of service class identifier and  set up of the radio bearer for the  user equipment  to access to the services would be identified by the quality of service class identifier of said radio barrier, (as taught by Yiu et al), wherein when access to said services is barred via the crisis situation management rules during the crisis situation, set up of said radio bearer, identified by said quality of service class identifier, to access to said services would be resultedly  barred/suspended via the crisis situation management rules, wherein the orchestrator equipment could apply the crisis situation management rules during the crisis situation, by declining to set up the access (including said radio bearer set up) of the user equipment when the crisis situation management rules indicate that access to said services is barred during the crisis situation, or namely, indicate that the quality of service class identifier of said radio bearer to access to said services is barred during the crisis situation.  One skilled in the art would have motivated to make such the combination, because by doing so, set up the access (including said radio bearer set up) of the user equipment would be easily identified, via the quality of service class identifier of said radio barrier, to be barred, as required, during  the crisis situation.
-Regarding claim 19, Gallagher teaches that the orchestrator equipment ((176, 180), figure 3)  applies, during the crisis situation, the crisis situation management rules: by asking the gateway to close (“drop”, [0051])  any session (“active packet data session”, [0048]) set up for user equipment for which the crisis situation management rules (“to change or update the status of set of rules for mobile AP device 150”, [0047]) indicate that access to said services is barred/suspended during the crisis situation when the regular reports indicate that such sessions exist for said user equipment, (see [0045-0048, 0051]).
In Gallagher in view of Yiu et al and Christopher et al, Gallagher  does not teach whether  the orchestrator equipment applies the crisis situation management rules during the crisis situation by asking the gateway to close any radio bearer set up for user equipment for which the crisis situation management rules indicate that a quality of service class identifier is barred, as claimed.
Yiu et al further teaches that set up of such a radio bearer for a user equipment  to access to services is identified by a quality of service class identifier “Quality of Service class indicator”  of said radio bearer (see [0038] of Yiu et al).
For further application, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Gallagher, Yiu et al and Christopher et al, to implement Gallagher in view of Yiu et al and Christopher et al, as further taught by Yiu et al, in such a way that each radio bearer of the radio barriers would have a quality of service class identifier and  set up of the radio bearer for the  user equipment  to access to the services would be identified by the quality of service class identifier of said radio barrier, (as taught by Yiu et al), wherein when access to said services is barred via the crisis situation management rules during the crisis situation, asking the gateway to close any session set up for user equipment for which the crisis situation management rules indicate would necessarily comprise asking the gateway to close any radio bearer set up for user equipment for which the crisis situation management rules indicate that the access to said services, identified by said  quality of service class identifier, is barred.  One skilled in the art would have motivated to make such the combination, because by doing so, set up the access (including said radio bearer set up) of the user equipment would be easily identified, via the quality of service class identifier of said radio barrier, to be barred, as required, during  the crisis situation.
-Regarding claim 25, Gallagher in view of Yiu et al and Christopher et al teaches that the orchestrator equipment implements classifying/filtering of at least one level, format (“type of request”, [0051] of Gallagher) of filtering table (“updated rules used by gateway”, [0051] of Gallagher) of application service (“HTTP Secure”, [0051] of Gallagher) for which at least one associated rule (see “case (i)”, [0051] of Gallagher) may be applied during the crisis situation for any access (“(HTTPS requests”, [0051] of Gallagher)  to said application service, (see [0047, 0051] of Gallagher).
-Regarding claim 28, Gallagher in view of Yiu et al and Christopher et al teaches that the method can be implemented with non-transitory information storage medium (1104) on which there is stored a computer program product comprising instructions (1108) that cause the orchestrator equipment to implement the method when the instructions are read and executed by a processor (1102) of the orchestrator equipment, (see figure 11 and [0138, 0139] of Gallagher).
-Regarding claim 29, Gallagher teaches orchestrator equipment ((176, 180), figure 3)  in a context of accessing services of a cellular telecommunications system comprising: (see figure 1 and [0017,0027]): a radio access portion (150, 162) of enabling user equipment (122) to access services (“voice and/or data communication services and the Internet”, [0017]) of the cellular telecommunications system for which radio bearers necessarily have to be set up in the radio access portion for establishing communications with the user equipment in order to access said services by the user equipment; and a core network portion (105) connected  between the radio access portion and a gateway (108, 112, 190, 192); wherein the orchestrator equipment is configured to be connected to said gateway (see figure 1), and the orchestrator equipment comprises electronics circuitry (comprising a processor (1102) and non-transitory information storage medium (1104) on which there is stored a computer program product comprising instructions  (1108) that cause the orchestrator equipment to implement a method when the instructions are read and executed by a processor, (see figure 11 and [0138, 0139]), wherein the method comprises:
procedure of receiving regular/normal reports (“message”, [0046]), from ((190), figure 3) of said gateway, relating to the radio bearers set up in the cellular telecommunications system for the user equipment attached to said gateway, the reports indicating occurrence of a crisis situation (“condition for suspending data service for mobile AP device 150”, [0045]), (see [0045, 0046]); 
procedure of detecting/knowing occurrence of a crisis situation via receiving the reports, (see [0045, 0046]); 
procedure of identifying/knowing cells (represented by the radio access portion) of the cellular telecommunications system affected by the crisis situation, via receiving the reports, (see [0045, 0046, 0047]); and
procedure of applying, during the crisis situation, crisis situation management rules: by asking the gateway to close (“drop”, [0051])  any session (“active packet data session”, [0048]) set up for user equipment for which the crisis situation management rules (“to change or update the status of set of rules for mobile AP device 150”, [0047]) indicate that access to said services is barred/suspended during the crisis situation, when the regular reports indicate that such sessions exist (“active packet data session”, [0048]) for said user equipment, (see [0045-0048, 0051]).
Gallagher does not clearly teach that the core network portion comprises a quality of service policy control equipment connected to the gateway via which said radio bearers are set up in order to access said services, as claimed, and that during the crisis situation, the crisis situation management rules is applied by declining to authenticate user equipment, when said gateway makes an authentication request for said user equipment to the orchestrator equipment, as claimed.
In analogous art, Yiu et al teaches a cellular telecommunications system (100) providing services (e.g. for voice and data communications “voice traffic”, “down loading of a file”, [0035])  for  a user equipment (“UE 102”, [0035]), the system comprising a quality of service policy control equipment (106) connected between a radio access portion (104) and a gateway (108) (see figure 1), wherein the quality of service policy control equipment provides control, via which radio bearers (“ radio bearer 115”, [0016]) are set up in the radio access portion  in order to access the services by the user equipment, (see [0016, 0018, 0035]).   
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Gallagher and Yiu et al to implement Gallagher, as taught by Yiu et al, to arrive at the claimed feature in such a way that since Gallagher does not teach in detail on how the radio bearers are set up, the core network portion would comprise a quality of service policy control equipment connected between the radio access portion and the gateway, wherein the quality of service policy control equipment would provide control, via which said radio bearers are set up in the radio access portion in order to access said services by the user equipment, (as taught by Yiu et al).  One skilled in the art would have been motivated to make such the combination because by doing so, said radio bears would be set up, as required, in order to access the services by the user equipment.
In further comparison, Gallagher in view of Yiu et al does not clearly teach that in the method, during the crisis situation, the orchestrator equipment can apply the crisis situation management rules indicated that access to said service is bar during the crisis further by declining to authenticate the user equipment, when said gateway makes an authentication request for said user equipment to the orchestrator equipment, as claimed.
In analogous art, Christopher et al teaches in performing authentication with a user equipment (“IoT device 180”, [0087]), an orchestrator equipment (110), which can receive from a gateway (120), connected between the orchestrator equipment and the user equipment, an authentication request (“notification”, [0087]) for said user equipment to the orchestrator equipment for access to services (“the cloud”, “the mobile network”, , [0051]) via the gateway , wherein the orchestrator equipment can decline the authentication request upon receiving a declination (as a management rule of the orchestrator) from a user via interface (119), applicable in any situation (or namely, in any of  normal or crisis situations), said management rude indicated that access to said service is barred/stopped during the any situation (due to the failure of authentication) (see figure 1 and 2A and [0057-0064, 0087, 0088]).
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Gallagher, Yiu et al and Christopher et al to implement Gallagher in view of Yiu et al, as taught by Christopher et al, to arrive at the claimed feature in such a way that the orchestrator equipment could perform authentication with the user equipment via receiving an authentication request for said user equipment from the gateway, wherein the orchestrator equipment would comprise a user interface to interface with a user, wherein during the crisis situation, the orchestrator equipment  could apply the crisis situation management additionally by declining to authenticate the user equipment, upon receiving the user’s declination (as being one of the crisis situation management rules which would be indicated that access to said services is barred during the crisis situation ) via the user interface, when said gateway makes an authentication request for said user equipment to the orchestrator equipment.  One skilled in the art would have been motivated make such combination because by doing so, the orchestrator equipment would be enhanced with capability to perform authentication with the user equipment (as taught by Christopher et al).
-Regarding claim 32, Gallagher in view of Yiu et al and Christopher et al teaches that the user equipment (122) is present in the cells (represented by (150, 146; fig. 1 of Gallagher) identified as affected by the crisis situation (see figure 3 and [0045] of Gallagher).

Claims 20-24, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher in view of Yiu et al and Christopher et al, and further in view of Lehane et al (2012/0278430).
-Regarding claim 20, Gallagher in view of Yiu et al and Christopher et al  teaches that the messages can be exchanged during said session setups between the quality of service policy control equipment and said gateway, wherein the quality of service policy control equipment acts a local orchestrator managing the session setups   (see figure 1 and [0015] of Yiu et al) when the  session setups is in term of bearer setups (“EPS bearer set up”, [0038] of Yiu et al) relate to user equipment for which the crisis situation management rules can indicate an authorized quality of service limit ( being an intended quality of service indicated by a quality of service class indicator “QCI“ (see [0038] of Yiu et al), wherein the access to the services can be restored after the crisis situation is resolved (see figures 9 (a) and (b), and [0121, 0122] of Gallagher).
Gallagher in view of Yiu et al and Christopher et al  does not clearly teach whether the orchestrator equipment applies the crisis situation management rules during the crisis situation further: by reducing a quality of service associated with session setups by intercepting and modifying messages exchanged during said session setups between the quality of service policy control equipment and said gateway.
In analogous art, Lehane et al teaches in a radio access network domain ((204), figure 3), a  local orchestrator ((306b), figure 3) can exchange messages to other components within the domain for resource setups (for “network resources”, [0061]) at the other components, the resource setup in associated with an intended quality of service (“quality of service (QoS)”, [0061, 0075])(see [0061, 0063, 0075], and a central orchestrator ((302), figure 3) can reduce a quality of service (being the intended quality of service) associated with session setups in order to resolve an occurred crisis (“congestion, poor signal strength and over allocation of radio resources”, [0171]), in such a way that the central orchestrator can command the local orchestrator to modify messages to the other component for new resource setups at the components, the new resource setups then in associated with the intended quality of service being reduced, or in another word, the central orchestrator can intervene/intercept messages exchanged during said session setups between the local orchestrator and the other component for reducing a quality of service associated with session setups (see [0072, 0158, 0159,  0163]).
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Gallagher, Yiu et al, Christopher et al and Lehane et al, to implement Gallagher in view of Yiu et al and Christopher et al , as taught by Lehane et al, to arrive at the claimed feature in such a way that the orchestrator would be implemented as a central orchestrator (as taught by Lehane et al) and the quality of service policy control equipment as local orchestrator (as taught by Lehane et al), wherein the quality of service policy control equipment would exchange messages with said gateway during session setups, which is associated with an intended quality of service, wherein  the orchestrator equipment would apply the crisis situation management rules during the crisis situation further: by reducing a quality of service (being the intended quality of service)  associated with session setups by intercepting and modifying messages exchanged during said session setups between the quality of service policy control equipment and said gateway for a new resource setup (then associated with the intended quality of service after being reduced), when the session setups relate to user equipment for which the crisis situation management rules indicate an authorized quality of service limit (being the intended quality of service before being reduced).  One skilled in the art would have been motivated to make such the combination because by doing so, the crisis situation could be solved (as taught by Lehane et al) and the access to the services could be restored after the crisis situation is resolved (as indicated by Gallagher).
-Regarding claim 21, Gallagher in view of Yiu et al and Christopher et al  teaches that the messages can be exchanged during said session setups between the quality of service policy control equipment and said gateway, wherein the quality of service policy control equipment acts a local orchestrator managing the session setups   (see figure 1 and [0015] of Yiu et al) when the  session setups is in terms of bearer setups (“EPS bearer set up”, [0038] of Yiu et al, the bearer setup (130) comprising radio bearers set up (115) (see figure 1 of Yiu et al) associated with set-up radio bearers relate to user equipment for which the crisis situation management rules can indicate an authorized quality of service limit ( being an intended quality of service indicated by a quality of service class indicator “QCI“  (see [0038] of Yiu et al), wherein the access to the services can be restored after the crisis situation is resolved (see figures 9 (a) and (b), and [0121, 0122] of Gallagher).
Gallagher in view of Yiu et al and Christopher et al  does not clearly teach that the orchestrator equipment applies the crisis situation management rules during the crisis situation further: by reducing a quality of service associated with previously set-up radio bearers, by emulating messages transmitted by the quality of service policy control equipment to said gateway, as claimed.
 In analogous art, Lehane et al teaches in a radio access network domain ((204), figure 3), a  local orchestrator ((306b), figure 3) can exchange messages to other components within the domain for resource setups (for “network resources”, [0061]) at the other components, the resource setup in associated with an intended quality of service (“quality of service (QoS)”, [0075]) (see [0061, 0063, 0075], and a central orchestrator ((302), figure 3) can reduce a quality of service (being the intended quality of service) associated with session setups (comprising setups of radio bearers (being network resources to access the services)) in order to resolve an occurred crisis (“congestion, poor signal strength and over allocation of radio resources”, [0171]), in such a way that the central orchestrator can command the local orchestrator to modify and create messages to the other component for new resource setups at the components, the new resource setups then in associated with the intended quality of service being reduced, or in another word, the central orchestrator can
emulate, with its command, messages exchanged during said session setups between the local orchestrator and the other component for reducing a quality of service associated with previous session setups (see [0072, 0158, 0159, 0163]).
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Gallagher, Yiu et al, Christopher et al and Lehane et al, to implement Gallagher in view of Yiu et al and Christopher et al , as taught by Lehane et al, to arrive at the claimed feature in such a way that the orchestrator would be implemented as a central orchestrator (as taught by Lehane et al) and the quality of service policy control equipment as local orchestrator (as taught by Lehane et al), wherein the quality of service policy control equipment would exchange messages with said gateway during session setups (comprising set-up radio bearers), which is associated with an intended quality of service, wherein  the orchestrator equipment would apply the crisis situation management rules during the crisis situation further: by reducing a quality of service (being the intended quality of service)  associated with previous session setups (comprising previous set-up radio bearers) by emulating, with its commands, messages exchanged during said session setups between the quality of service policy control equipment and said gateway for a new resource setup (then associated with the intended quality of service after being reduced) , when the session setups relate to user equipment for which the crisis situation management rules indicate an authorized quality of service limit (being the intended quality of service before being reduced).  One skilled in the art would have been motivated to make such the combination because by doing so, the crisis situation could be solved (as taught by Lehane et al) and the access to the services could be restored after the crisis situation is resolved (as indicated by Gallagher).
-Regarding claim 22, Gallagher in view of Yiu et al and Christopher et al  teaches that the messages can be exchanged during said session setups between the quality of service policy control equipment and said gateway, wherein the quality of service policy control equipment acts a local orchestrator managing the session setups   (see figure 1 and [0015] of Yiu et al)  when the  session setups is in term of bearer setups (“EPS bearer set up”, [0038] of Yiu et al) relate to user equipment for which the crisis situation management rules can indicate an authorized quality of service limit ( being an intended quality of service indicated by a quality of service class indicator “QCI“ (see [0038] of Yiu et al), wherein the access to the services can be restored after the crisis situation is resolved (see figures 9 (a) and (b), and [0121, 0122] of Gallagher).
Gallagher in view of Yiu et al and Christopher et al  does not clearly teach whether the orchestrator equipment applies the crisis situation management rules during the crisis situation further: by reducing a quality of service associated with  radio bearer setups by intercepting and modifying messages exchanged during said  radio bearer setups between the quality of service policy control equipment and an application function,.
In analogous art, Lehane et al teaches in a radio access network domain ((204), figure 3), a  local orchestrator ((306b), figure 3) can exchange messages to other components within the domain for resource setups (for “network resources”, [0061]) at the other components, the resource setup in associated with an intended quality of service (“quality of service (QoS)”, [0075]) (see [0061, 0063, 0075], and a central orchestrator ((302), figure 3) can reduce a quality of service (being the intended quality of service) associated with session setups (comprising setups of radio bearers (being network resources to access the services) in order to resolve an occurred crisis (“congestion, poor signal strength and over allocation of radio resources”, [0171]), in such a way that the central orchestrator can command the local orchestrator to modify messages to the other component for new resource setups at the components, the new resource setups then in associated with the intended quality of service being reduced, or in another word, the central orchestrator can intervene/intercept messages exchanged during said session setups between the local orchestrator and the other component for reducing a quality of service associated with session setups (see [0072, 0158, 0159,  0163]).
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Gallagher, Yiu et al, Christopher et al and Lehane et al, to implement Gallagher in view of Yiu et al and Christopher et al , as taught by Lehane et al, to arrive at the claimed feature in such a way that the orchestrator would be implemented as a central orchestrator (as taught by Lehane et al) and the quality of service policy control equipment as local orchestrator (as taught by Lehane et al), wherein the quality of service policy control equipment would exchange messages with an application function (being said gateway’s functioning)  during session setups, which is associated with an intended quality of service, wherein  the orchestrator equipment would apply the crisis situation management rules during the crisis situation further: by reducing a quality of service (being the intended quality of service)  associated with session setups (comprising setups of radio bearers (being network resources to access the services) by intercepting and modifying messages exchanged during said session setups between the quality of service policy control equipment and the application function for a new resource setup (then associated with the intended quality of service after being reduced), when the session setups relate to user equipment for which the crisis situation management rules indicate an authorized quality of service limit (being the intended quality of service before being reduced).  One skilled in the art would have been motivated to make such the combination because by doing so, the crisis situation could be solved (as taught by Lehane et al) and the access to the services could be restored after the crisis situation is resolved (as indicated by Gallagher).
-Regarding claim 23, Gallagher in view of Yiu et al and Christopher et al  teaches that the quality of service policy control equipment acts a local orchestrator managing the session setups   (see figure 1 and [0015] of Yiu et al)  when the  session setups is in term of bearer setups (“EPS bearer set up”, [0038] of Yiu et al) relate to user equipment for which the crisis situation management rules can indicate an authorized quality of service limit ( being an intended quality of service indicated by a quality of service class indicator “QCI“ (see [0038] of Yiu et al), wherein the access to the services can be restored after the crisis situation is resolved (see figures 9 (a) and (b), and [0121, 0122] of Gallagher).
Gallagher in view of Yiu et al and Christopher et al does not clearly teach whether the orchestrator equipment applies the crisis situation management rules during the crisis situation further: by reducing a quality of service associated with previously set-up radio bearers, by emulating messages transmitted by an application function to the quality of service policy control equipment.
In analogous art, Lehane et al teaches that in a radio access network domain ((204), figure 3), a  local orchestrator ((306b), figure 3) can exchange messages to other components within the domain for resource setup (for “network resources”, [0061]) at the other components within the domain, the resource setup in associated with an intended quality of service (“quality of service (QoS)”, [0075])  (see [0061, 0063, 0075], and a central orchestrator ((302), figure 3), as an application function, can reduce a quality of service (being the intended quality of service) associated with session setups (comprising setups of radio bearers (being network resources to access the services) in order to resolve an occurred crisis (“congestion, poor signal strength and over allocation of radio resources”, [0171]), in such a way that the central orchestrator can modify and create/emulate messages, as commands, to the local orchestrator  for new resource setups at the components, the new resource setups then in associated with the intended quality of service being reduced, or in another word, the central orchestrator can  emulate messages transmitted by an application function (being the central orchestrator) to the local orchestrator for the new resource setups in order to reduce a quality of service (see [0072, 0158, 0159,  0163]).
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Gallagher, Yiu et al, Christopher et al and Lehane et al, to implement Gallagher in view of Yiu et al and Christopher et al , as taught by Lehane et al, to arrive at the claimed feature in such a way that the orchestrator would be implemented as a central orchestrator (as taught by Lehane et al) and the quality of service policy control equipment as local orchestrator (as taught by Lehane et al), 
wherein the orchestrator equipment would apply the crisis situation management rules during the crisis situation further: by reducing a quality of service ( being the intended quality of service) associated with previously set-up radio bearers, by emulating messages transmitted by an application function (being the orchestrator) to the quality of service policy control equipment for a new radio bearer set up, which then would be associated with the intended quality of service after being reduced.  One skilled in the art would have been motivated to make such the combination because by doing so, the crisis situation could be solved (as taught by Lehane et al) and the access to the services could be restored after the crisis situation is resolved (as indicated by Gallagher).

-Regarding claim 24,  Gallagher in view of Yiu et al and Christopher et al  teaches that the access to the services can be resolved after the crisis situation is resolved figures 9 (a) and (b), and [0121, 0122] of Gallagher), wherein the resolved access is fulfilled, in part, by a participation of a proxy equipment ((150), figure 3 of Gallagher)  as an intermediary domain server between  said gateway (108) and the user equipment (see figure 9 of Gallagher), wherein the orchestrator equipment serves as authentication and authorization server with the proxy equipment for domain name resolution requests made to the proxy equipment in such a way that the orchestrator equipment serves can perform authentication with the proxy equipment for the user equipment via receiving the domain name resolution requests (being a request made by the user equipment to the proxy equipment and transferred to the orchestrator, via the gateway) (as taught by Christopher et al), wherein the orchestrator equipment can decline to authenticate the user equipment for which the crisis situation management rules indicate that a domain name to be resolved is barred during the crisis situation for said user equipment, upon receiving the user’s declination (as being one of the crisis situation management rules which is indicated that a domain name (indicated by (150, 104, 108), figure 9 of Gallagher) for the access to said services is barred during the crisis situation ) via the user interface (as taught by Christopher et al).
Gallagher in view of Yiu et al and Christopher et al further teaches that information can be exchanged between the quality of service policy control equipment and said gateway for the session setups, wherein the quality of service policy control equipment acts a local orchestrator managing the session setups (see figure 1 and [0015] of Yiu et al).
	Gallagher in view of Yiu et al and Christopher et al does not clearly teach that the orchestrator equipment declares the proxy equipment as a domain name server to said gateway, as claimed.
	In analogous art, Lehane et al teaches that a central orchestrator ((302), figure 3) can identify, in a communication network, proxy equipments (indicated by “domains capable of fulfilling a service request”, [0071] (see [0071]) which can perform access to a service, and declare the identification by exchanging information with a local orchestrator (“domain orchestrator”, [0070]) of a domain, wherein the local orchestrator can exchange information with components within the domain, and one of the components can be a gateway (“PCEF 110”, [0061]), (see [0061, 0073, 0074, 0133]). 
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Gallagher, Yu et al, Christopher et al and Lehane et al, to implement Gallagher in view of Yu et al and Christopher et al , as taught by Lehane et al, to arrive at the claimed feature in such a way that the orchestrator would be implemented as a central orchestrator (as taught by Lehane et al) and the quality of service policy control equipment as local orchestrator (as taught by Lehane et al), wherein the orchestrator would be able to identify the proxy equipment, which could perform access to the services, and inform/declare the proxy equipment to the quality of service policy control equipment, which in turn, would convey the declaration to said gateway.  One skilled in the art would have been motivated to make such the combination because by doing so, the orchestrator would be enhanced with capability of identifying the proxy equipment as one among components, which could perform access to the services, and declaring the identification to the gateway (as taught by Lehane et al).
-Regarding claim 26, Gallagher in view of Yiu et al and Christopher et al teaches that the orchestrator equipment comprises the user interface (119) to interface with a human operator (being the user) (see figure 2A of Christopher et al).
Gallagher in view of Yiu et al and Christopher et al  does not clearly teach that the user interface is configured to enable the human operator to declare the occurrence of the crisis situation, to identify cells of the cellular telecommunications system affected by the crisis situation, to select at least one user equipment or group of user equipment liable to intervene in the affected cells in order to resolve the crisis situation, and to associate sets of crisis situation management rules with said at least one user equipment or group of user equipment, as claimed.
In analogous art, Lehane et al teaches a central orchestrator ((302), figure 3) can interface and exchange information with a human operator (“network operator”, [0209]) and under control of the human operator (see [0209, 0214, 0216, 0218, 0219, 0221]), wherein the central orchestrator can enable the human operator to  identify and declare an occurrence of crisis situation (“network congestion in the radio access network domain”, [0218]), to identify cells (“one or more domains in the continuum do not have sufficient resources to provide the services”, [0217]) of a communication network ((300), figure 3) affected by the crisis situation (see [0217]) , to select at least one user equipment or group of user equipment (“limited number of users”, [0218]) liable to intervene in the affected cells in order to resolve the crisis situation (see [0218]), and associate sets of crisis situation management rules (“network operator policies, user policies”, [0221]) with said at least one user equipment or group of user equipment (see [0218-0221]).
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Gallagher, Yiu et al, Christopher et al and Lehane et al, to implement Gallagher in view of Yiu et al and Christopher et al , as taught by Lehane et al, to arrive at the claimed feature in such a way that the orchestrator would be implemented as a central orchestrator (as taught by Lehane et al), wherein the user interface would be configured to enable the human operator to identify and declare the occurrence of the crisis situation, to identify cells of the cellular telecommunications system affected by the crisis situation, to select at least one user equipment or group of user equipment liable to intervene in the affected cells in order to resolve the crisis situation, and to associate sets of crisis situation management rules with said at least one user equipment or group of user equipment (as taught by Lehane et al).  One skilled in the art would have been motivated to make such the combination because by doing so, the human operator would be enhanced with capability to identify and declare the occurrence of the crisis situation, to identify cells of the cellular telecommunications system affected by the crisis situation, to select at least one user equipment or group of user equipment liable to intervene in the affected cells in order to resolve the crisis situation, and to associate sets of crisis situation management rules with said at least one user equipment or group of user equipment.
-Regarding claim 27, in Gallagher in view of Yiu et al, Christopher et al and Lehane et al teaches, Gallagher does not teach whether the user interface is designed to enable the human operator to define a set of rules for any other user equipment that does not belong to said at least one user equipment or group of user equipment, as claimed.
Lehane et al  further teaches that such a user interface could be designed to enable the human operator to define a set of rules for any other user equipment that does not belong to said at least one user equipment or group of user equipment, wherein the set of rules might comprise offering the any other user equipment incentives to temporality alter their services and notifying them when the crisis situation is clear to allow them to access the services as normal again (see [0217] of Lehane et al).
For further application, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Gallagher, Yiu et al, Christopher et al and Lehane et al, to implement Gallagher in view of Yiu et al, Yiu et al, Christopher et al and Lehane et al, as further taught by Lehane et al, in such a way that the user interface would be designed to enable the human operator to define a set of rules for any other user equipment that does not belong to said at least one user equipment or group of user equipment, wherein the set of rules might comprise offering the any other user equipment incentives to temporality alter their services and notifying them when the crisis situation is clear to allow them to access the services as normal again, (as taught by Lehane et al).  One skilled in the art would have motivated to make such the combination, because by doing so, the user interface would be enhanced with feature of enable the human operator to define a set of rules offering the any other user equipment incentives to temporality alter their services and notifying them when the crisis situation is clear to allow them to access the services as normal again (as further taught by Lehane et al).

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher in view of Yiu et al and Christopher et al, and further in view of Long et al (2012/0102522) newly-cited.
-Regarding claim 30, Gallagher in view of Yiu et al and Christopher et al teaches that the crisis situation detected by the cellular telecommunications system is a decisive situation “condition for suspending data service for mobile AP device 150”, [0045] of Gallagher) indicating that an access session to the services (“voice and/or data communication services and the Internet”, [0017] of Gallagher) of the cellular telecommunications system is suspended during the crisis situation.
Gallagher in view of Yiu et al and Christopher et al does not teach whether the crisis situation is a public emergency, as claimed.
In analogous art, Long et al  teaches that a cellular telecommunications system (represented by “Media Proxy 14”, [0040]) can detect a crisis situation being a public emergency (“active emergency”, [0026]) occurred in a geographical area (“affected geographic areas”, [0040]) related  to an access session to a service (“active media sessions”, [0040] being carried out the cellular telecommunications system, by receiving an emergency notification (13) from an emergency notification server (11), the emergency indicating that the access session is suspended during the crisis situation , (see [0026, 0040]).
For further application, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Gallagher, Yiu et al, Christopher et al and Long et al, to implement Gallagher in view of Yiu et al and Christopher et al, as further taught by Long et al, to arrive at the claimed feature, in such a way that the crisis would also be a public emergency being detected in a manner that the cellular telecommunications system could detect the public emergency occurred in a geographical area related  to the access session to the services (“voice and/or data communication services and the Internet”, [0017] of Gallagher), by receiving an emergency notification from an emergency notification server, the emergency indicating that the access session is suspended during the crisis situation, (as taught by Long et al).  One skilled in the art would have been motivated to make such the combination because by doing so the cellular telecommunications system would be enhanced with capability to detect the public emergency occurred in a geographical area related to the access session to the services.
-Regarding claim 31, Gallagher in view of Yiu et al and Christopher et al teaches that the crisis situation detected by the cellular telecommunications system is a decisive situation “condition for suspending data service for mobile AP device 150”, [0045] of Gallagher) indicating that an access session to the services (“voice and/or data communication services and the Internet”, [0017] of Gallagher) of the cellular telecommunications system is suspended during the crisis situation.
Gallagher in view of Yiu et al and Christopher et al does not teach whether cells affected by the crisis situation are determined based on geographical location, as claimed.
In analogous art, Long et al  teaches that a cellular telecommunications system (represented by “Media Proxy 14”, [0040]) can detect a crisis situation being a public emergency (“active emergency”, [0026]) occurred in a geographical area (“affected geographic areas”, [0040]) related  to an access session to a service (“active media sessions”, [0040] being carried out the cellular telecommunications system, by receiving an emergency notification (13) from an emergency notification server (11), the emergency indicating that the access session is suspended during the crisis situation, wherein the cellular telecommunications system can detect cells (represented by corresponding base stations (“radio base stations”, [0039]) affected by the crisis situation via identifying user equipments being served by the base stations and being within the geographical area , (see [0026, 0039, 0040]).
For further application, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Gallagher, Yiu et al, Christopher et al and Long et al, to implement Gallagher in view of Yiu et al and Christopher et al, as further taught by Long et al, to arrive at the claimed feature, in such a way that the crisis would also be a public emergency being detected in a manner that the cellular telecommunications system could detect the public emergency occurred in a geographical area related  to the access session to the services (“voice and/or data communication services and the Internet”, [0017] of Gallagher), by receiving an emergency notification from an emergency notification server, the emergency indicating that the access session is suspended during the crisis situation, (as taught by Long et al), wherein the cellular telecommunications system could determine  cells affected by the crisis situation based on geographical location being the geographical area, (as taught by Long et al) .  One skilled in the art would have been motivated to make such the combination because by doing so the cellular telecommunications system would be enhanced with capability to detect the public emergency occurred in a geographical area related to the access session to the services.
Response to Arguments
Applicant's arguments filed on 05/24/22 have been fully considered but they are not persuasive. 
-With respect to claim 16, the applicant mainly argues that (i) Gallagher in view of Yiu et al and Christopher et al  does not teach a crisis situation, as claimed, and (ii) Gallagher in view of Yiu et al Christopher et al does not teach the method, as claimed, since Gallagher does not teach the claimed method, as specified in the specification of the instant application.
Regarding part (i), The examiner respectfully disagrees.  
Gallagher teaches a decisive situation “condition for suspending data service for mobile AP device 150”, [0045]) being detected by a cellular telecommunications system comprising (see figure 1 and [0017,0027]): a radio access portion (150, 162) of enabling user equipment (122) to access services (“voice and/or data communication services and the Internet”, [0017]) of the cellular telecommunications system for which radio bearers necessarily have to be set up in the radio access portion for establishing communications with the user equipment in order to access said services by the user equipment; and a core network portion (105) connected  between the radio access portion and a gateway (108, 112, 190, 192).  The decisive situation is considered here equivalent with the limitation “crisis situation” because a crisis situation is broadly and commonly interpreted here just as a crucial situation or a decisive situation; (in light of specification, par. [008]), of the instant application, a crisis situation (referred by “crisis situations”) is, in broad, a crucial situation or a decisive situation (referred by “in which this behavior of the EPS cellular telecommunication is unsuitable”).  Further, claim 16 does not have further limitation to make the claimed “crisis situation” distinguished from the crisis situation of Gallagher.
Regarding part (ii), The examiner respectfully disagrees.  
The applicant is notified that the rejection to the claim is based on the limitations recited in the claim, and as set forth above in this Office Action, Gallagher in view of Yiu et al and Christopher et al teaches all limitations of the claims.  The applicant is respectfully reminded that the specification is not a measure of the claimed invention. Therefore, the limitation contained in the specification cannot read into claims for the purpose of avoiding the prior art.
-With respect to claim 19, the applicant’s arguments are not persuasive based on similar reasons set forth above to claim 16.
-With respect to newly-added claims 30-32, the applicant’s arguments have been fully considered.  However, the claims are deemed not allowable because of reasons set forth above in this Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Phu whose telephone number is (571)272-3502. The examiner can normally be reached Monday - Friday 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V.P./Examiner, Art Unit 2463                                                                                                                                                                                                        
/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463